Citation Nr: 0317366	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1993, for the award of service connection for Grade 2 
spondylolisthesis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
June 1974 Board decision.

2.  The veteran first submitted his request to reopen the 
claim for entitlement to service connection for a back 
disability on February 9, 1993.


CONCLUSION OF LAW

An effective date earlier than February 9, 1993, for the 
award of service connection for Grade 2 spondylolisthesis is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant recent change in VA law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in September 
2001.  The RO advised him of the evidence necessary to 
substantiate his claim, including in the statement of the 
case issued in July 2002, which notified him of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.  He has been kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
evidence needed for an adequate determination on the matter 
at hand has been obtained; there is no indication that any 
pertinent evidence is outstanding.  VA's duty to assist is 
met.  

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), (r). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  Generally, the date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999).  However, the Court has 
also held the Board is not required to conjure up issues not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

The veteran submitted an application for VA benefits, 
including service connection for a back disorder, in November 
1972.  A June 1974 Board decision denied service connection 
for a back disability, in essence, because the evidence of 
record did not demonstrate a chronic back disorder had been 
incurred in service.  In April 2003, the Board denied the 
veteran's motion for reconsideration of the June 1974 
decision.  Generally, Board decisions are final and are not 
subject to subsequent review except upon motion for 
reconsideration or clear and unmistakable error.  See 
38 C.F.R. § 20.1100.

Based upon the evidence of record, the Board finds the 
June 1974 decision is final and that the veteran first 
submitted a request to reopen his claim for entitlement to 
service connection for a back disability on February 9, 1993.  
There is no indication of any earlier filed documents that 
may be accepted as a formal or informal claim for this 
benefit, nor does the veteran claim to have made any earlier 
attempts to reopen.  Therefore, the veteran's claim for 
entitlement to an earlier effective date must be denied.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.




ORDER

An effective date earlier than February 9, 1993, for the 
award of service connection for Grade 2 spondylolisthesis is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

